OFFJCEOF
                                                                               APPELLATE COURTS
                                                                                  MAY 18 2015
                               STATE OF MINNESOTA

                                 IN SUPREME COURT
                                                                                 FILED
                                        A15-0728


In re Petition for Disciplinary Action against
Benjamin Eugene Myers, a Minnesota Attorney,
Registration No. 341447.


                                        ORDER

      The Director of the Office of Lawyers Professional Responsibility has filed an

amended petition for disciplinary action alleging that respondent Benjamin Eugene

Myers committed professional misconduct warranting public discipline, namely:

commencing a defamation lawsuit based on statements in a disciplinary case and

attempting to talk to a judge's law clerk about the lawsuit, in violation of Minn. R. Prof.

Conduct 3 .4(c) and 8.4(d) and Rule 21, Rules on Lawyers Professional Responsibility

(RLPR); commencing a frivolous lawsuit, in violation of Minn. R. Prof. Conduct 3.1 and

8.4(d); harassing an assistant city attorney, in violation of Minn. R. Prof. Conduct 8.4(d)

and (g); failing to appear at a petty misdemeanor trial without having properly withdrawn

as counsel for the defendant, in violation of Minn. R. Prof. Conduct 1.1, 1.2(a), 1.3, 1.4,

1.16(d), 3.4(c), and 8.4(d); failing to provide a client with an accounting, in violation of

Minn. R. Prof. Conduct l.4(a)(4) and 1.15(b); and failing to maintain required trust

account books and records, failing to comply with the Director's requests for copies of

documents and information, and failing to comply with a court order, in violation of

Minn. R. Prof. Conduct 1.15, 3.4(c), 8.l(b), and 8.4(d).


                                             1
       Respondent waives his procedural rights under Rule 14, RLPR, withdraws his

previously filed answer, and unconditionally admits the allegations in the amended

petition.   The parties jointly recommend that the appropriate discipline is a 60-day

suspension and 2 years of supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent Benjamin Eugene Myers is suspended from the practice of law

for a minimum of 60 days, effective 14 days from the date of the filing of this order.

       2.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.      Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days

before the end of the suspension period, respondent files with the Clerk of Appellate

Courts and serves upon the Director an affidavit establishing that he is current in

continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and

has complied with any other conditions for reinstatement imposed by the court.

       5.      Within 1 year of the date of the filing of this order, respondent shall file

with the Clerk of Appellate Courts and serve upon the Director proof of successful

completion of the professional responsibility portion of the state bar examination. Failure


                                             2
to timely file the required documentation shall result· in automatic re-suspension, as

provided in Rule 18(e)(3), RLPR.

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a curr~nt mailing address and
       shall immediately notifY the Director of any change of address.
       Respondent shall cooperate with the Director's investigation of any
       allegations of unprofessional conduct that may come to the Director's
       attention.   Upon the Director's request, respondent shall provide
       authorization for release of information and documentation to verifY
       respondent's compliance with the terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct;

       (c)    Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director, to monitor compliance with the terms of this
       probation. Within 14 days from the date of the filing of this order,
       respondent shall provide the Director with the names of four attorneys who
       have agreed to be nominated as respondent'ssupervisor. If, after diligent
       effort, respondent is unable to locate a supervisor acceptable to the
       Director, the Director shall seek to appoint a supervisor. Until a supervisor
       has signed a consent to supervise, respondent shall, on the first day of each
       month, provide the Director with an inventory of client files as described in
       paragraph (d) below. Respondent shall make active client files available to
       the Director upon request;

       (d)    Respondent shall cooperate fully with the supervisor's efforts to
       monitor compliance with this probation. Respondent shall contact the
       supervisor and schedule a minimum of one in-person meeting per calendar
       quarter. Respondent shall submit to the supervisor an inventory of all
       active client files by the first day of each month during the probation. With
       respect to each active file, the inventory shall disclose the client name, type
       of representation, date opened, most recent activity, next anticipated action,
       and anticipated closing date. Respondent's supervisor shall file written



                                             3
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request; and

(e)    Respondent shall maintain law office and trust account books and
records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1
thereto. These books and records include the following: client subsidiary
ledger, checkbook register, monthly trial balances, monthly trust account
reconciliation, bank statements, cancelled checks, duplicate deposit slips
and bank reports of interest, service charges, and interest. payments to the
Minnesota IOLTA Program. Such books and records shall be made
available to the Director within 30 days from the date of the filing of this
order and thereafter shall be made available to the Director at such intervals
as he deems necessary to determine compliance.

Dated: May 29,2015

                                          BY THE COURT:




                                          Associate   J:   e




                                      4